In an action, inter alia, to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from a judgment of the Supreme Court, Queens County (Milano, J.), dated February 3, 1994, which, upon a jury verdict, inter alia, is in favor of the defendant, A.B. Chance Company, Pitman Division, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
We have reviewed the record in this products liability case and conclude that the jury’s verdict in favor of the defendant, A.B. Chance Company, Pitman Division, was based upon a fair interpretation of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129). Contrary to the plaintiffs’ contention, the verdict was not the product of erroneous evidentiary rulings. The court properly admitted evidence of the lack of prior similar accidents (see, Splawn v Lextaj Corp., 197 AD2d 479; Goldberg v Union Hardware Co., 162 AD2d 658) and excluded evidence of subsequent remedial measures (see, Cleland v 60-02 Woodside Corp., 221 AD2d 307; Niemann v Luca, 214 AD2d 658).
The plaintiffs’ remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Altman, Hart and Florio, JJ., concur.